Citation Nr: 0817974	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-07 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for service-connected chronic cervical myofibrositis.  

2.  Entitlement to a higher initial rating for service-
connected herniation of the lumbar spine than 20 percent for 
the period from April 13, 1998, and higher than 40 percent 
for the period from March 15, 2004.  

3.  Entitlement to an increased rating in excess of 10 
percent for service-connected enthesis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1999, April 2005, and October 
2006 rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
Although the issue of a higher initial rating for service-
connected herniation of the lumbar spine (higher than 20 
percent for the period from April 13, 1998, and higher than 
40 percent for the period from March 15, 2004) has been 
characterized as an earlier effective date issue, it is in 
fact an appeal of initial rating assignment, and not an 
effective date issue, as there was no prior final rating 
decision; the decision on appeal is the rating decision 
assignment of initial disability rating. 

The issue of increased rating in excess of 10 percent for 
enthesis of the left knee is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 10, 2006, the veteran did not have 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.

2.  For the period of claim from October 10, 2006, veteran 
had forward flexion of his cervical spine that was limited to 
25 degrees; and did not manifest favorable ankylosis of the 
entire cervical spine. 

3.  There is reasonable doubt on the question of whether, for 
the entire period of initial rating claim from April 13, 
1998, the veteran's service-connected herniation of the 
lumbar spine more nearly approximated severe limitation of 
motion of the lumbosacral spine; the service-connected 
herniation of the lumbar spine did not at any time manifest 
unfavorable ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for chronic cervical myofibrositis prior to 
October 10, 2006 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5299-5237 (2007).

2.  The criteria for an initial 20 percent rating, but not 
higher, for chronic cervical myofibrositis, for the period 
from October 10, 2006, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5299-5237 (2007).

3.  Resolving reasonable doubt in the veteran's favor, the 
criteria for a disability rating of 40 percent for service-
connected herniation of the lumbar spine have been met for 
the entire period of initial rating claim from April 13, 
1998.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5243 
(2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (in 
effect prior to September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, such as this one, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, VCAA notice letters were sent to the veteran in 
November 2002, July 3, 2003 (rating lumbar spine), July 10, 
2003 (rating cervical spine), May 2004 (rating lumbar spine), 
and March 2006 (rating lumbar and cervical spine issues).

The RO's March 2006 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
October 2006 rating decision.  It described the evidence 
necessary to substantiate a claim for an increased rating, 
identified what evidence VA had collected and was collecting, 
requested the veteran to send in particular documents and 
information, identified what evidence (including lay 
statements and medical evidence) might be helpful in 
establishing his claim, and invited the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim.  That letter did not describe the particular rating 
criteria used in evaluating chronic cervical fibromyositis 
disability or lumbar spine disability, but it did indicate 
how VA determines a disability rating and effective date and 
advised the veteran that evidence of the nature and symptoms 
of the condition, their severity and duration, and impact of 
the condition on employment would be relevant.  

Although the veteran has not raised any notice issues, the 
failure to provide complete, timely notice to the veteran 
raises a presumption of prejudice, so that VA has the burden 
to establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Here, the veteran was not prejudiced any the flaw in the 
notice letters.  The specific rating criteria for evaluating 
cervical myofibrositis were provided to the veteran in the 
October 2006 rating decision, and the specific rating 
criteria for evaluating lumbar spine disability was provided 
to the veteran in the multiple adjudication and 
readjudications of the this initial rating appeal in rating 
decisions, statement of the case, and supplemental statements 
of the case.  The veteran was given an opportunity to submit 
more evidence before the statement of the case was issued in 
December 2006. 

Second, the veteran's July 2007 testimony reflects his actual 
knowledge of what evidence was needed.   He indicated that, 
given his demonstrated limitation of motion, a 20 percent 
rating was warranted for cervical spine disability.  At the 
personal hearing, the veteran also testified he was satisfied 
with the 40 percent disability rating, and was only 
contending that the 40 percent rating should have been 
assigned for the entire period of initial rating claim (which 
the veteran recalls is from 1999, but is actually from 1998). 

Thus, the veteran had actual knowledge of the increased 
rating requirements, and provided the required evidence, and 
had a meaningful opportunity to participate in the 
adjudication process.  For these reasons, the veteran was not 
prejudiced by the delay in receiving all required notice.  
See Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA medical records, a VA 
examination report, and personal hearing testimony from the 
veteran.  VA has satisfied its assistance duties.  The Board 
is not aware of the existence of additional relevant evidence 
in connection with the veteran's rating claims.  For the 
above reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the increased rating 
claims discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 
C.F.R. § 20.1102 (2006) (harmless error).

Initial Rating of the Lumbar Spine

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Decision).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.  Any  reasonable doubt regarding a degree of 
disability will be  resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  

The service-connected herniation of the lumbar spine was 
rated under Diagnostic Code 5293.  Diagnostic Code 5293 (in 
effect prior to September 23, 2002) provided ratings based on 
intervertebral disc syndrome.  Moderate intervertebral disc 
syndrome with recurring attacks was to be rated 20 percent 
disabling.  Severe intervertebral disc syndrome with 
recurring attacks with intermittent relief was to be rated 40 
percent disabling.  Pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief, was to 
be rated 60 percent disabling.  38 C.F.R. § 4.71a.

In addition, Diagnostic Code 5292 (in effect prior to 
September 26, 2003) provided ratings based on limitation of 
motion of the lumbar spine.  Moderate limitation of motion of 
the lumbar spine was to be rated 20 percent disabling; and 
severe limitation of motion of the lumbar spine was to be 
rated 40 percent (maximum) disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 (in effect from September 23, 2002 
through September 25, 2003) provided that intervertebral disc 
syndrome (preoperatively or postoperatively) was to be rated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate ratings of its chronic orthopedic and neurologic 
manifestations along with ratings for all other disabilities, 
whichever method results in the higher rating.  Diagnostic 
Code 5293 (in effect from September 23, 2002 through 
September 25, 2003) provided a 10 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; a 20 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months; a 40 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a.

Notes following Diagnostic Code 5293 (in effect from 
September 23, 2002 through September 25, 2003) provided 
guidance in rating intervertebral disc syndrome.  Note (1) 
provided that, for purposes of ratings under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provide that, 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) provide that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
rate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher rating for that segment.  
38 C.F.R. § 4.71a. 

Diagnostic Code 5243 (effective September 26, 2003) provides 
that intervertebral disc syndrome (IVDS) is to be rated 
either under the General Rating Formula for  Diseases and 
Injuries of the Spine or under the Formula for  Rating 
Intervertebral Disc Syndrome Based on Incapacitating  
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability rating is assigned for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

A 40 percent disability rating is assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  

A 100 percent disability rating is assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; a 
20 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) provides that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.

During the course of this appeal, the regulations for rating 
disabilities of the spine were revised, effective September 
26, 2003, and the most favorable one must be applied.  See 68 
Fed. Reg. 51,454-458 (Aug. 27, 2003).  When evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The evidence of record includes 1998 VA treatment record 
evidence of low back pain since April 1998, with clinical 
findings establishing herniation of L5-S1, with occasional 
radiating pain that is increased with prolonged standing; 
that the veteran had to take time off work to seek 
chiropractic treatment once a week.  Painful motion is 
considered limited motion at the point that the pain actually 
sets in.  See VAOPGCPREC 9-98.  

Although VA examination and treatment reports in 1998 do not 
include measures of ranges of motion, the reports show 
consistent complaints of radiating low back pain and 
difficulty with prolonged activity that required chiropractic 
treatment and medications by June 1998, and that was causing 
prolonged absences from work.  

A January 1999 VA examination report shows the veteran's 
report of progressively worse low back pain, especially 
during the previous two years.  Clinical findings included 
full forward flexion, with combined ranges of motion of the 
thoracolumbar spine of 220 degrees, and herniation of L5-S1.  
The January 1999 VA examination report also indicates that 
there may have been some muscle spasm, although the report 
tended to downplay the muscle spasm by characterizing the 
muscle spasm as not "significant."  

In February 1999, the veteran reported constant and radiating 
pain in the low back, and muscle spasm.  In July 1999, the 
veteran reported that he had to wear a back brace.  

A July 1999 VA neurosurgery clinic note reflects evaluation 
for progressive low back pain, radiating pain, numbness, and 
a limp, and difficulty with prolonged standing, bending, or 
lifting.  Clinical examination revealed definite tenderness 
over the left L5-S1, reversal of lumbar lordosis with forward 
bending, discomfort with left bending and rotation, 
discomfort with straight leg raising at 80 degrees, prominent 
lumbar lordosis, degeneration of the lumbosacral disc with 
bulging, and tilt of L5 upon the sacrum.  A corset and pain 
medications were prescribed.

An August 1999 MRI of the lumbar spine revealed a right 
paracentral herniated nucleus pulposus at L5-S1 that was 
indenting upon the thecal sac.  X-rays of the lumbar spine in 
August 1999 revealed mild levoscoliosis. 

VA treatment records in 2000 show that the veteran continued 
to complain of about the same level of pain in the low back, 
with discomfort with 75 degrees of left straight leg raising, 
worsened with dorsiflexion of the foot.  

Private chiropractic examination in May 2000 shows the 
veteran's complaints of low back pain, left leg pain with 
burning and numbness, intermittent muscle spasm.  Clinical 
findings included positive straight leg raising for back 
pain, positive leg drom for back pain, positive Kemp test for 
back pain, tenderness at the posterior aspect of L4-L5, and 
decreased sensation at the lateral aspect of the calf.  The 
clinical impressions included lumbar scoliosis with 
compensatory scoliosis, disc herniation at L5-S1, and 
suspected left S1 nerve root irritation.  

A July 2003 MRI report reflects central disc extrusion at L5-
S1 with indentation upon the ventral aspect of the thecal sac 
with associated disc degeneration.  

VA treatment records in 2003 reflect complaints of constant 
low back pain. 

A September 2003 VA examination report reflects the veteran's 
report of constant and occasionally radiating low back pain, 
and that treatment of low back pain included codeine, ice or 
heat packs, back brace, and TENS unit.  Ranges of motion of 
the thoracolumbar spine were forward flexion to 60 degrees, 
and combined ranges of motion of 180 degrees, pain at 35 
degrees on the left and 45 degrees on the right with straight 
leg raising.

An October 2003 VA examination report reflects the veteran's 
complaints of constant low back ache or pain, with radiating 
pain, and with increased pain described as flare-ups.  
Clinical findings included tenderness of the paraspinal 
muscles, forward flexion of the thoracolumbar spine to 20 
degrees, and combined ranges of motion of 140 degrees, 
limited to this extent by pain, fatigability, weakness, 
incoordination, and occasional flare-ups.

A March 2004 private chiropractor report reflects clinical 
findings of forward flexion of the thoracolumbar spine to 30 
degrees, and combined ranges of motion of 150 degrees, and a 
chronic lumbopelvic strain/sprain.  

An August 2006 VA spine examination report reflects clinical 
finding of painful motion of the lumbar spine.  An October 
2006 private chiropractor letter reflects clinical findings 
of forward flexion of the thoracolumbar spine to 50 degrees, 
and combined ranges of motion of 115 degrees

Based on this evidence, the Board finds that, for the entire 
appeal period for initial rating from April 13, 1998, the 
symptomatology associated with the veteran's service-
connected herniation of the lumbar spine more nearly 
approximates severe limitation of motion of the lumbosacral 
spine, as required for a 40 percent disability rating under 
Diagnostic Code 5292 in effect prior to September 26, 2003.  
This is the maximum schedular rating provided for limitation 
of motion of the lumbar spine under Diagnostic Code 5292 in 
effect prior to September 26, 2003.  A higher rating than 40 
percent is not possible under Diagnostic Code 5292 (in effect 
prior to September 26, 2003) because 40 percent is also the 
maximum schedular rating provided for a disability rating 
based on severe lumbosacral strain. 

The Board also finds that the veteran's service-connected 
herniation of the lumbar spine did not at any time manifest 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, as required for a higher 
disability rating of 60 percent under either the old rating 
criteria of Diagnostic Code 5293 or the revised rating 
criteria of Diagnostic Code 5243.  The evidence of record 
includes 1998 VA treatment record evidence of low back pain 
since April 1998, with clinical findings establishing 
herniation of L5-S1, but shows no evidence of nerve root 
compression, and shows that the veteran had full strength of 
the lower extremities.  

The veteran has reported that he lost a lot of time from work 
due to the low back disability; however, the evidence shows 
that the veteran would have missed time for treatment or 
physical therapy, and does not show that the time from work 
that he missed was due to incapacitating episodes.  The 
veteran does not indicate in writing, histories, or personal 
hearing testimony that he actually had incapacitating 
episodes.  The veteran has repeatedly reported that his low 
back pain in chronic in nature, and, until recently, did not 
even contend that there were flare-ups of symptoms.  Even the 
flare-ups the veteran began reporting after year of pursuing 
a higher initial rating do not show actual incapacitating 
episodes, and certainly not incapacitating episodes having a 
total duration of at least six weeks during any 12 month 
period.  For this reason, higher rating than 40 percent is 
not warranted under either the old (Diagnostic Code 5293) or 
new (Diagnostic Code 5243) criteria for rating intervertebral 
disc syndrome. 

The Board has also considered the revised rating criteria, 
and finds that no more than a 40 percent rating would be 
warranted under the criteria for rating disabilities of the 
thoracolumbar spine, Diagnostic Code 5243, for the period 
from September 26, 2003 (General Rating Formula for Diseases 
and Injuries of the Spine).  The evidence of record does not 
show unfavorable ankylosis of the entire thoracolumbar spine, 
as required for a 50 percent rating under this revised 
criteria.  Because a preponderance of the evidence is against 
that aspect of a claim for higher initial rating than 40 
percent for any period of the claim, there is no reasonable 
doubt to resolve in the veteran's favor on this aspect of the 
rating claim.

The Board finds that the old regulatory criteria effective 
prior to September 26, 2003 are more favorable to the veteran 
because a rating under the old criteria would result in a 
higher initial disability rating of 40 percent rating for the 
entire period of the veteran's claim from April 13, 1998, 
whereas a rating under the revised criteria would result in 
the grant of a 40 percent rating only from September 26, 
2003. 

Increased Rating for Cervical Myofibrositis

The veteran contends that a higher rating than 10 percent 
should be assigned for cervical myofibrositis.  An unappealed 
final RO decision in January 2004 denied a rating greater 
than 10 percent for chronic cervical myofibrositis.  The 
disability is currently rated by analogy under Diagnostic 
Code 5237 as for cervical strain.  

The current increased rating claim was in fact filed in 
February 2006, although, in light of the extended period that 
other claims were on appeal, the veteran mistakenly believed 
that the increased rating for the cervical spine issue had 
also been on appeal from an earlier date.  

To obtain a 20 percent rating for chronic cervical 
myofibrositis under the General Rating Formula for Diseases 
and Injuries of the Spine, the evidence would have to show 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  

None of the criteria for a 20 percent disability rating is 
shown by the evidence of record, including in the August 2006 
VA examination.  The August 2006 VA examination report showed 
forward flexion of the cervical spine was to 45 degrees, and 
combined ranges of motion of the cervical spine greater than 
170 degrees, as shown by the reports of forward flexion to 45 
degrees, extension to 45 degrees, right lateral flexion to 40 
degrees, left lateral flexion to 40 degrees, right lateral 
rotation to 60 degrees, and left lateral rotation to 80 
degrees.  The veteran had no muscle spasm.  

For the period of increased rating claim prior to October 10, 
2006, the veteran had normal posture, head position, 
curvature and symmetry of his spine, and no tenderness to 
palpation on examination in August 2006.  There were no 
changes in cervical spine range of motion with repetition.  
The only pain was on extension at 45 degrees, and with right 
lateral rotation at 60 degrees.  There was no reduced range 
of motion due to fatigue, weakness, or lack of endurance.  
Accordingly, a rating greater than 10 percent prior to 
October 10, 2006 is not warranted.

Concerning the part of the rating period from October 10, 
2006, Dr. K. Reinhart indicated on October 10, 2006 that the 
veteran's cervical flexion was limited to 25 degrees.  
Specifically, during the July 2007 Board hearing before the 
undersigned, the veteran testified that his cervical spine 
limitation of motion was 25 degrees on this private 
examination, warranting a 20 percent rating.  The Board finds 
that this private examination evidence shows limitation of 
cervical flexion that meets the criteria for a 20 percent 
disability rating under 38 C.F.R. § 4.71a's Formula for 
Diseases and Injuries of the Spine.  

Information to conclude that the veteran meets the criteria 
for the next higher rating of 30 percent was not given, and 
is not found elsewhere, including in the August 2006 VA 
examination report.  The evidence does not show that for any 
period of increased rating claim the veteran's cervical spine 
disability manifested favorable ankylosis of the entire 
cervical spine, as required for a higher disability rating of 
30 percent.  

In this case, the Board concludes that the 20 percent rating 
should be awarded effective from October 10, 2006, the date 
of Dr. Reinhart's treatment report.  The assignment of such a 
staged rating in an increased rating claim is consistent with 
the Court's holding in Hart v. Mansfield, 21 Vet. App. 505 
(2007) (in increased rating cases, it was possible for a 
veteran to be awarded separate percentage ratings for 
separate periods based on the facts found during the appeal 
period).

The Board has reviewed the rating schedule and finds that no 
other Diagnostic Code is more appropriate or more favorable 
to the veteran.  In light of the above, a 20 percent rating 
is warranted for chronic cervical myofibrositis effective 
from October 10, 2006.  The preponderance of the evidence is 
against a rating higher than 10 percent prior to October 10, 
2006, and against an increased rating higher than 20 percent 
from October 10, 2006, so there is no doubt to be resolved on 
these remaining aspects of the increased rating claim for the 
cervical spine disability.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A higher initial rating for service-connected herniation of 
the lumbar spine of 40 percent, for the period from April 13, 
1998 to March 15, 2004, is granted. 

A 20 percent disability rating for service-connected chronic 
cervical myofibrositis, for the period from October 10, 2006, 
is granted. 


REMAND

The veteran disagreed in November 2006 with the RO's October 
2006 denial of increased disability rating greater than 10 
percent for service-connected enthesis of the left knee with 
history of knee strain.  The RO has not issued a statement of 
the case.  Per Manlincon v. West, 12 Vet. App. 238 (1999), 
the Board must remand this issue to the RO for issuance of a 
statement of the case.  In Manlincon, the Court indicated 
that, when a notice of disagreement has been received, but a 
statement of the case has not been issued, the Board must 
remand the case to the RO for issuance of a statement of the 
case.  

Accordingly, the issue of increased disability rating greater 
than 10 percent for service-connected enthesis of the left 
knee with history of knee strain is REMANDED for the 
following action:

Issue the veteran a statement of the 
case on the issue of increased 
disability rating greater than 10 
percent for service-connected enthesis 
of the left knee with history of knee 
strain.  If he perfects an appeal of 
this issue, return it to the Board in 
accordance with the usual appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


